OUTLOOK GROUP CORP.

CHANGE IN CONTROL EMPLOYMENT AGREEMENT

This Agreement (the “Agreement”) is made as of the 25th day of July, 2005, by
and between OUTLOOK GROUP CORP., a Wisconsin corporation (hereinafter referred
to as “Employer”), and      (hereinafter referred to as “Employee”).

The Board of Directors of the Employer (the “Board”), has determined that it is
in the best interests of the Employer and its shareholders to assure that the
Employer will have the continued dedication of the Employee, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below) of
the Employer. The Board believes it is imperative to diminish the inevitable
distraction of the Employee by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage the
Employee’s full attention and dedication to the Employer currently and in the
event of any threatened or pending Change in Control, and to provide the
Employee with compensation and benefits arrangements upon a Change in Control
which ensure that the compensation and benefits expectations of the Employee
will be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has caused the
Employer to enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Definitions.

(a) The “Effective Date” shall mean the first date during the Change in Control
Period (as defined in Section 1(b)) on which a Change in Control (as defined in
Section 1(c)) occurs. Anything in this Agreement to the contrary
notwithstanding, if a Change in Control occurs and if the Employee’s employment
with the Employer or this Agreement is terminated prior to the date on which the
Change in Control occurs, and if it is reasonably demonstrated by the Employee
that such termination of employment or of this Agreement (i) was at the request
of a third party who has taken steps reasonably calculated to effect a Change in
Control or (ii) otherwise arose in connection with or anticipation of a Change
in Control, then for all purposes of this Agreement the “Effective Date” shall
mean the date immediately prior to the date of such termination of employment or
purported termination of this Agreement.

(b) The “Change in Control Period” shall mean the period commencing on the date
of the Agreement and ending on the first anniversary of such date; provided,
however, that commencing on the date one year after the date of this Agreement,
and on each annual anniversary of such date (such date and each annual
anniversary thereof shall be hereinafter referred to as the “Renewal Date”),
unless previously terminated, the Change in Control Period shall be
automatically extended so as to terminate one year from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Employer shall give notice
to the Employee that the Change in Control Period shall not be so extended.

(c) A “Change in Control” of the Employer shall mean an event which shall be
deemed to have occurred in the event that (a) the Employer sells over 50% of its
business or assets in one or more transactions over a consecutive 12-month
period; (b) the Employer merges or consolidates with or into any other
corporation or entity such that the Employer’s shareholders prior to the
transaction or transactions do not own at least 50% of the surviving entity
measured in terms of voting power; (c) any person, entity or group shall become
the beneficial owner of such number of shares of Common Stock, and/or any other
class of stock of the Employer then outstanding that is entitled to vote in the
election of directors (or is convertible into shares so entitled to vote), as
together possess more than 50% of the voting or dispositive power of all of the
then outstanding shares of all such classes of stock of the Employer so entitled
to vote; or (d) otherwise constitutes a change in control under the Employer’s
1999 Stock Option Plan. For purposes of the preceding sentence, “person, entity
or group” shall not include any employee benefit plan of the Employer, and for
these purposes “group” shall mean persons who act in concert as described in
Section 14(d)(2) of the 1934 Act.

2. Employment Period. The Employer hereby agrees to continue the Employee in its
employ, and the Employee hereby agrees to remain in the employ of the Employer
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the first anniversary of such date;
provided, however, that on each anniversary of the Effective Date the term of
the Agreement shall automatically be extended for an additional one-year period
(restoring the initial one-year term), unless either party notifies the other
party in writing at least 60 days prior to such anniversary. The term of
employment under this Agreement as effective from time to time shall be referred
to as the “Employment Period.” No benefits shall be provided under this
Agreement if Employee terminates employment prior to the Effective Date.

3. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, [a] the Employee’s position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date and [b] the
Employee’s services shall be performed at the location where the Employee was
employed immediately preceding the Effective Date or any office or location less
than 50 miles from such location.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Employee is entitled, the Employee agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Employer and, to the extent necessary to discharge the
responsibilities assigned to the Employee hereunder, to use the Employee’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. The expenditure of reasonable amounts of time for personal
business, charitable, and professional business, charitable, and professional
activities shall not be deemed a breach of this Agreement provided such
activities do not materially interfere with the services to be rendered for
Employer hereunder.

(b) Compensation and Benefits.

(i) Base Salary. During the Employment Period, the Employee shall receive an
annual base salary (“Annual Base Salary”) at least equal to base salary paid or
payable, including any base salary which has been earned but deferred, to the
Employee by the Employer and its affiliated companies in respect of the 12-month
period immediately preceding the month in which the Effective Date occurs. As
used in this Agreement, the term “affiliated companies” shall include any
company controlled by, controlling or under common control with the Employer.

(ii) Annual Bonus. In addition to Annual Base Salary, the Employee shall be
eligible to participate in any bonus plan sponsored by the Employer, on a basis
consistent with that of other comparable employees, or if no such bonus plan
exists, on a basis consistent with the bonus plan or arrangement covering
Employee immediately preceding the Effective Date; however, in no event shall
such continuing bonus plan or arrangement be less favorable for Employee than
the bonus plan covering Employee immediately preceding the Effective Date.

(iii) Welfare Benefit Plans. During the Employment Period, the Employee and/or
the Employee’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Employer and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
other peer executives of the Employer and its affiliated companies, but in no
event shall such plans, practices, policies and programs provide the Employee
with benefits which are less favorable, in the aggregate, than the most
favorable of such plans, practices, policies and programs in effect for the
Employee at any time during the 120-day period immediately preceding the
Effective Date.

(iv) Other Benefits. During the Employment Period, the Employee shall be
entitled to participate in all fringe benefit, expense reimbursement, vacation,
company car or car allowance, as applicable (if Employee was receiving such
benefit prior to the Change in Control), incentive, savings and retirement
plans, practices, policies and programs applicable generally to other peer
executives of the Employer and its affiliated companies, but in no event shall
such plans, practices, policies and programs provide the Employee with less
favorable benefits, in the aggregate, than the most favorable of those provided
by the Company and its affiliated companies for the Employee under such plans,
practices, policies and programs as in effect at any time during the 120-day
period immediately preceding the Effective Date.

4. Termination of Employment.

(a) Death. The Employee’s employment shall terminate automatically upon the
Employee’s death during the Employment Period.

(b) Disability. The Employer may terminate the Employee’s employment upon the
disability of the Employee during the Employment Period, at any time, upon
thirty (30) days advance notice. For the purpose of this Agreement, “disability”
shall be deemed to have occurred if Employee shall have been unable to perform
his duties hereunder due to mental or physical incapacity for a period of six
consecutive months. The Employee may request that such incapacity be confirmed
or determined by a physician jointly selected by Employer and Employee.

(c) Cause. The Employer may terminate Employee’s employment with Employer for
“Cause,” at any time, with or without advance notice. The Employer shall, before
termination, summarize, with reasonable detail and particularity, the
allegations against Employee that constitute “cause” and provide Employee an
opportunity to discuss such allegations. For the purposes of this Agreement,
“cause’ shall be deemed to be a willful and material breach of this Agreement,
fraud, dishonesty, competition with Employer or any subsidiary or affiliate of
Employer, unauthorized use of Employer’s or any of its subsidiaries’ or
affiliates’ trade secrets or confidential information or continued substantial
neglect by Employee. “Substantial Neglect” shall mean the Employee’s intentional
failure to attend to duties assigned to him and which are customary to
Employee’s position and material to the successful operation of the Employer’s
business if such failure to attend to such assigned duties continues for 30 days
after written notice by the Board of Employer to Employee specifying with
particularity the duties being substantially neglected by Employee, provided no
further notice is needed for additional substantial neglect, and further
provided that in the event such duties cannot be reasonably attended to within
30 days, Employee shall be entitled to such longer period of time as is
necessary to do so. “Fraud” or “dishonesty” as used in this paragraph means
intentional and willful deception of a material and significant nature.

(d) Good Reason. The Employee may terminate employment during the Employment
Period for “Good Reason.” For the purpose of this Agreement, “Good Reason” shall
mean the occurrence, without Employee’s express written consent, of any of the
following:

(i) the assignment to Employee of any duties inconsistent with his position
prior to the Change in Control, his removal from such position, or a substantial
diminution in the nature or status of Employee’s responsibilities from those in
effect immediately prior to the Change in Control;

(ii) a reduction by the Employer or any of its subsidiaries in Employee’s annual
base salary as in effect on the date hereof or as the same may be increased from
time to time;

(iii) the relocation of the executive office in which Employee is located prior
to the Change in Control to a location more than fifty (50) miles therefrom or
the Employer or any of its subsidiaries requiring Employee to be based anywhere
other than the executive office in which Employee is located prior to the Change
in Control except for required travel on the business of the Employer and its
subsidiaries to an extent substantially consistent with Employee’s present
business travel obligations; or

(iv) failure by the Employer to maintain or cause to be maintained customary
Directors and Officers liability insurance coverage for the Employee in a
commercially reasonable manner consistent with the Employer’s past practices.

(e) Notice of Termination. Any termination by the Employer for Cause, or by the
Employee for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 14 of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than thirty days
after the giving of such notice). The failure by the Employee or the Employer to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Employee or the Employer, respectively, hereunder or preclude the Employee
or the Employer, respectively, from asserting such fact or circumstance in
enforcing the Employee’s or the Employer’s rights hereunder.

(f) Date of Termination. “Date of Termination” means (i) if the Employee’s
employment is terminated by the Employer for Cause, or by the Employee for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Employee’s employment is
terminated by the Employer other than for Cause or Disability, the Date of
Termination shall be the date on which the Employer notifies the Employee of
such termination, and (iii) if the Employee’s employment is terminated by reason
of death or Disability, the Date of Termination shall be the date of death of
the Employee or the disability effective date, as the case may be.

5. Obligations of the Employer upon Termination or Non-Renewal.

(a) Good Reason; Other Than for Cause, Death or Disability in First 12 Months.
If during the Employment Period, but within twelve (12) months after the
Effective Date, the Employer shall terminate the Employee’s employment other
than for Cause, death or disability or the Employee shall terminate employment
for Good Reason, the Employer shall pay to the Employee (i) his then base salary
for one year, paid with such frequency as previously paid; (ii) an amount equal
to his prior fiscal year’s bonus, payable over equal installments as provided in
(i) above; (iii) continuation for one year of all welfare benefits set forth in
Section 3(b)(iii) above, to the extent permitted by the plans or, in the case of
health plans, by payment of related COBRA premiums, and (iv) a pro rata bonus
for the year in which the termination occurs based upon his service with the
Employer and the Employer’s results through the Date of Termination. To the
extent not theretofore paid or provided, the Employer shall timely pay or
provide to the Employee any other amounts or benefits required to be paid or
provided or which the Employee is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Employer and its affiliated
companies (such other amounts and benefits shall be hereinafter referred to as
the “Accrued Benefits”).

(b) Good Reason; Other Than for Cause, Death or Disability Following First 12
Months. If during the Employment Period, but more than twelve (12) months after
the Effective Date, the Employer shall terminate the Employee’s employment other
than for Cause, death or disability or the Employee shall terminate employment
for Good Reason, the Employer shall pay to the Employee (i) his then base salary
for one year, paid with such frequency as previously paid; (ii) an amount equal
to his prior fiscal year’s bonus, payable over equal installments as provided in
(i) above; (iii) continuation for one year of all welfare benefits set forth in
Section 3(b)(iii) above, to the extent permitted by the plans or, in the case of
health plans, by payment of related COBRA premiums, and (iv) a pro rata bonus
for the year in which the termination occurs based upon his service with the
Employer and the Employer’s results through the Date of Termination. To the
extent not theretofore paid or provided, the Employer shall timely pay or
provide to the Employee any Accrued Benefits.

(c) Non-Renewal of Employment Period. If the Employer elects to not extend the
initial or any subsequent Employment Period pursuant to Section 2, the Employer
shall pay to the Employee his then base salary for twelve months, paid with such
frequency as previously paid. In addition, if Employee terminates employment in
connection with the Employer’s election, the Employer shall continue for twelve
months all welfare benefits set forth in Section 3(b)(iii) above, to the extent
permitted by the plans or, in the case of health plans, by payment of related
COBRA premiums, and pay Employee a pro rata bonus for the year in which the
termination occurs based upon his service with the Employer and the Employer’s
results through the Date of Termination. To the extent not theretofore paid or
provided, the Employer shall timely pay or provide to the Employee any Accrued
Benefits.

(d) Death; Disability; Cause; Other Than for Good Reason. If, during the
Employment Period, the Employee’s employment is terminated by reason of death or
disability, by the Employer for Cause, or by the Employee other than for Good
Reason, this Agreement shall terminate without further obligations to the
Employee or his legal representatives, other than for the payment of Accrued
Benefits.

6. Nonexclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Employee’s continuing or future participation in any plan, program, policy
or practice provided by the Employer or any of its affiliated companies and for
which the Employee may qualify, nor shall anything herein limit or otherwise
affect such rights as the Employee may have under any contract or agreement with
the Employer or any of its affiliated companies. Amounts which are vested
benefits or which the Employee is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Employer or
any of its affiliated companies at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement except as explicitly modified by this Agreement.

7. Full Settlement; No Mitigation. The Employer’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Employer may have against the
Employee or others. The Employee shall not be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to the
Employee under any of the provisions of this Agreement. Any amounts actually
received by Employee from other employment in one year following Employee’s Date
of Termination shall not reduce the amount payable to Employee under this
Agreement.

8. Section 280G Limitation on Compensation. In the event that the severance
benefits payable to the Employee under this agreement or any other payments or
benefits received or to be received by the Employee from the Employer (whether
payable pursuant to the terms of this Agreement, any other plan, agreement or
arrangement with the Employer) or any corporation (“Affiliate”) affiliated with
the Employer within the meaning of Section 1504 of the Internal Revenue Code of
1986, as amended (the “Code”), in the opinion of tax counsel selected by the
Employer’s independent auditors and reasonably acceptable to the Employee,
constitute “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and the present value of such “parachute payments” equals or exceeds three
times the Employee’s “base amount” within the meaning of Section 280G(b)(3) of
the Code, such severance benefits shall be reduced to an amount the present
value of which (when combined with the present value of any other payments or
benefits otherwise received or to be received by the Employee from the Employer
(or an Affiliate) that are deemed “parachute payments”) is equal to 2.99 times
the “base amount,” notwithstanding any other provision to the contrary in this
Agreement.

9. Confidential Information.

(a) Non-Disclosure. During Employee’s employment or at any time thereafter,
irrespective of the time, manner or cause of the termination of this Agreement,
Employee will not directly or indirectly, reveal, divulge, disclose or
communicate to any person or entity other than authorized officers, directors
and executives of Employer, in any manner whatsoever, any Confidential
Information (as hereinafter defined) of Employer without the prior written
consent of the Employer, except in connection with the fulfillment of his duties
hereunder.

(b) Definition. As used herein, “Confidential Information” means information
disclosed to or known by Employee as a direct or indirect consequence of or
through his association with Employer and its subsidiaries and affiliates, about
Employer or any subsidiary or affiliate of Employer, their businesses, products
and practices, including but not limited to trade secrets, know-how, technical
information, and financial information, which information is not generally known
in the business in which Employer or any subsidiary of Employer is or may become
engaged. However, Confidential Information shall not include any information
which is (i) available to the public from a source other than Employee,
(ii) released in writing by Employer to the public or to persons who are not
under a similar obligation of confidentiality to Employer and who are not
parties to this Agreement, (iii) obtained by Employee from a third party not
under a similar obligation of confidentiality to Employer, or (iv) required to
be disclosed by any court process or any government or agency or department of
any government.

(c) Return of Property. Upon termination of Employee’s employment, Employee will
surrender to Employer all Confidential Information, including without
limitation, all lists, charts, schedules, reports, financial statements, books
and records of Employer and all subsidiaries and affiliates of Employer, and all
copies thereof, and all other property belonging to Employer and all
subsidiaries and affiliates of Employer, provided that Employee shall be
accorded reasonable access to such materials subsequent thereto for any proper
purpose as determined in the reasonable judgment of Employer.

10.

1

Assignment.

(a) The Employer will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Employer to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Employer would
be required to perform it if no such succession had taken place.

(b) This Agreement shall inure to the benefit of and be enforceable by
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Employee should die
while any amount would still be payable to him hereunder if Employee had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Employee’s spouse or, if
there is no spouse, to Employee’s estate.

11. Withholding of Taxes. Employer may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes as shall be required
pursuant to any law or government regulation or ruling.

12. Indemnification. In his capacity as an officer of the Employer, the Employee
shall be entitled to indemnification and reimbursement of expenses relating to
claims relating to such capacity made against the Employee to the full extent
provided in the Wisconsin Business Corporation Law and the bylaws of the
Employer. Such indemnification and reimbursement shall apply if the facts and
circumstances giving rise to such matter arise while Employee is serving as an
officer and/or director of the Employer, even if a claim is made after the
cessation of such service. This provision shall survive any other termination of
this Agreement.

13. Captions. The captions, headings and arrangements used in this Agreement are
for convenience only and do not in any way affect, limit or amplify the
provisions hereof.

14. Notices. All notices required under this Agreement shall be duly given if
delivered to the other party or mailed postage prepaid to the respective party’s
last known address. Notices shall be effective when personally delivered, or
when sent by telegram, or by mail when sent by certified, registered, or regular
mail and deposited in the United States mail, postage prepaid, and sent to the
respective address of the other party.

15. Amendments. This Agreement may be amended only by an instrument in writing
duly executed by an officer of Employer expressly authorized by the Board to do
so and by Employee. This Agreement supersedes all prior negotiations, agreements
and undertakings between the parties with respect to such subject matter,
including without limitation the Prior Agreement.

16. Waiver. No delay or omission by either party hereto to exercise any right or
power hereunder shall impair such right or power or be construed as a waiver
thereof. A waiver by either of the parties hereto of any of the covenants to be
performed by the other or of any breach thereof shall not be construed to be a
waiver of any succeeding breach thereof or of any other covenant herein
contained. All remedies provided for in this Agreement shall be cumulative and
in addition to and not in lieu of any other remedies available to either party
at law, in equity or otherwise.

17. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall constitute an original, and all of which together shall
constitute one and the same agreement.

18. Governing Law/ Arbitration.

(a) This Agreement shall be construed and enforced according to the internal
laws of the State of Wisconsin.

(b) Except as provided in subsection (c) below, any controversy or claim arising
out of or related to this Agreement or the breach thereof, shall be settled by
binding arbitration in Milwaukee, Wisconsin in accordance with the applicable
rules for resolution of employment disputes of the American Arbitration
Association (the “Organization”). Any party to this Agreement may commence a
proceeding upon written demand. The arbitrator(s) shall enter a judgment by
default against any party which fails or refuses to appear in any properly
noticed arbitration proceeding. The proceeding shall be conducted by one
(1) arbitrator. The arbitrator will be chosen by the parties from a list
provided by the Organization, and if they are unable to agree within ten (10)
days, the Organization shall select the arbitrator. The arbitrator shall assess
costs and expenses of the arbitration, including all attorneys’ and experts’
fees, as the arbitrator believes is appropriate in light of the merits of the
parties’ respective positions in the issues in dispute. The award of the
arbitrator shall be final and binding upon the parties and may be enforced in
any court having jurisdiction.

(c) The provisions of subsection (b) shall not prohibit the Employer from
enforcing in court its rights under Section 9 of this Agreement.

(d) Each party submits irrevocably to the jurisdiction of any state court
sitting in Milwaukee, Wisconsin or the United States District Court for the
Eastern District of Wisconsin for purposes of enforcement of any discovery
order, judgment or award in connection with such arbitration, or for any action
permitted by subsection (c) above.

19. Additional Documents. Each of the parties hereto, without further
consideration, agrees to execute and deliver such additional documents and to
take such other actions reasonably necessary to more effectively consummate the
purposes of this Agreement.

20. Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. The word “including” will mean including without limitation. The
parties intend that each representation and covenant contained herein will have
independent significance.

2

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

EMPLOYER: OUTLOOK GROUP CORP.

By:

Name:

Title:

EMPLOYEE:

3